Banke, Judge.
This action began when the .appellees brought an action before the State Court of Cobb County seeking to foreclose a mechanic’s lien upon a truck. The pleadings indicate the existence of a security interest in the truck in favor of the appellant, appearing of record on the title certificate. Notice of a hearing to determine the validity of the appellees’ lien was served on the appellant as well as the owner of the truck. In an order which indicates that “no party requested a hearing to determine the validity or priority of the debt claimed by ...” the appellees, the court granted appellees the right to foreclose, ruling that their lien had priority above all others “with all additional proceeds to be paid into the registry of the court, for further distribution as provided by law.” The trial court also ordered that a “certificate of title shall be issued free and clear of all liens and encumbrances” to the purchaser at the public sale. This appeal is from the denial of appellant’s motion to set aside. Held:
It appears from the appellees’ own pleadings, and indeed it is undisputed, that the appellant had a valid security interest in the property foreclosed. This interest was clearly superior to the mechanic’s lien. See Code § 109A-9 — 310; Roberts v. International Harvester &c. Corp., 143 Ga. App. 206 (237 SE2d 697) (1977). “A security interest noted upon a motor vehicle’s certificate of title gives constructive notice of the existence of that interest to future debtors of the owner and to potential buyers of the vehicle.” Imperial Body Works v. Waters, 156 Ga. App. 887 (275 SE2d 822) (1981). It follows that the trial court erred in denying the motion to set aside. See generally Code Ann. § 81A-160 (d).

Judgment reversed.


McMurray, P. J., and Birdsong, J., concur.